LACOMBE, Circuit Judge.
In each of these cases it is conceded that the passport, certificate, and papers are regular, and such as under the statutes are declared to be prima facie evidence of the facts set forth therein. The statute does not permit the Chinese person seeking entry into the United States to produce any other evidence of his right to such entry. These papers prima facie show him to be within the privileged, not within the prohibited, classes. All that is presented in opposition is a statement under oath made by the special Chinese inspector that an interpreter told him that the Chinese immigrant made to him certain statements as to his occupation and intentions. This is not evidence of the truth of the statements. If declarations of the immigrant upon examination at this port are sought to be used to overcome the prima facie case, they should be taken under oath, and reduced to writing in the usual way. Belators discharged.